______—_—————e_--,::trtrttr—<=isC

Case 1:19-cv-02565-ADC Document 40-4 Filed 12/18/19 Page 1of1

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MARYLAND

2 TERRI COWGILL,

Plaintiff,

FIRST DATA TECHNOLOGIES, INC,, and

 

FISERV SOLUTIONS, LLC, j
Defendants,
CASE NO. 1:19-cv-02565-ADC
RESPONSE TO DEFENDANT FIRST DATA TECHNOLOGIES, INC’S MOTION TO DISMISS COUNT IV

First Data has filed a Motion to Dismiss Count IV (Retaliation Under the ADA). They claim that the
FEOC Charge failed to apprise First Data of my retaliation claim under the ADA. Please refer to exhibit
#1 and exhibit #2. Exhibit #2 shows that First Date’s first attorney was aware af my claims, because if
you review #12 of my response to their Position Statement they had claimed that | “failed to prove a
prima facie case”, and | strongly disagreed with that statement. First Data’s Motion to Dismiss (page
#7) claims that the EEOC only investigated my discrimination and failure to accommodate claim under
the ADA. It reads “see Complaint, Attachment 4 - June 5,2019 Determination Letter from the EEQC”.
When | refer to that letter, paragraph 2 states that | (the Plaintiff} alleged that | was discriminated
against because of my disability after | was denied reasonable accommodations, disciplined and
discharged in violation of the ADA.

With this information, | respectfully request that the Court does not dismiss Count IV.

Sincerely,

Ub ALCore el 0 (Q[16/QOI4

Terri Cowgill

 
